In a proceeding to invalidate a petition designating David Santiago as a candidate for the party position of male Member of the Democratic State Committee in the 53rd Assembly District, Kings County, the appeal is from a judgment of the Supreme Court, Kings County (Dowd, J.), dated August 15, 1988, which granted the application.
Ordered that the judgment is reversed, on the law and the facts, without costs or disbursements, the proceeding is dismissed and the Board of Elections of the City of New York is directed to place the name of the appellant David Santiago on the appropriate ballot.
*236The petitioners allege that the residence of the appellant as it appears on the designating petition is not legitimate as having been fraudulently obtained. The record demonstrates that the address contained on the designating petition was his residence within the purview of the Election Law (see, Election Law § 1-104 [22]). Moreover, the purported misconduct did not so permeate the designating petition as a whole to call for its invalidation (cf., Matter of Proskin v May, 40 NY2d 829). Bracken, J. P., Rubin, Spatt, Harwood and Balletta, JJ., concur.